           Case 1:17-cv-00232-CRK Document 71               Filed 01/28/21    Page 1 of 3




                    UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: HON. CLAIRE R. KELLY, JUDGE

                                               )
UNITED STATES,                                 )
     Plaintiff,                                )
                                               )
          v.                                   )
                                               )       Consol. Court No. 17-00174
MAVERICK MARKETING, LLC,                       )
ET AL.,                                        )
       Defendants.                             )
                                               )

                                   STIPULATED JUDGMENT

          This action is stipulated for judgment on the following agreed statement of facts in which

the parties agree that:

          1.     Defendant Gateway Import Management LLC (Gateway) is an importer of large

cigars.

          2.     The United States filed a complaint in this Court seeking to recover unpaid

Federal Excise Tax from Gateway in United States v. Gateway Import Mgmt. LLC, no. 17-00232

(Ct. Int’l Trade), which was consolidated into this action.

          3.     The United States and all defendants have agreed to resolve this matter amicably,

without any party conceding liability.

          WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED and DECREED that

judgment be entered in favor of the United States against Gateway in the amount of $60,500.00,

with the schedule of payments set forth below:

          1.     Within seven days of entry of this stipulated judgment, Gateway shall deliver to

the United States the initial payment of six-thousand dollars ($6,000.00) by electronic transfer or

check payable to “United States Department of Justice.”
         Case 1:17-cv-00232-CRK Document 71                Filed 01/28/21      Page 2 of 3




       2.      Gateway shall make 12 quarterly payments of $4,541.67 by electronic transfer or

Check made payable to “United States Department of Justice” no later than the following dates

for each payment: (1) February 1, 2021; (2) April 1, 2021; (3) July 1, 2021; (4) October 1, 2021;

(5) January 1, 2022; (6) April 1, 2022; (7) July 1, 2022; (8) October 1, 2022; (9) January 1, 2023;

(10) April 1, 2023; (11) July 1, 2023; and (12) October 1, 2023. If any payment date falls on a

weekend or Federal holiday, that payment shall be due on the next business day.

       3.      In the event that Gateway fails to pay the complete amount of any payment owed

pursuant to this stipulated judgment within thirty (30) days of the due date, it shall be in

“Default.” If Gateway fails to cure such Default within a thirty (30) day grace period after

receipt of written notice from the United States of any Default, the unpaid balance of the

Settlement Amount shall become accelerated and immediately due and payable (the Default

Amount). Interest shall accrue on the Default Amount at the Internal Revenue Code §

6621(a)(2) rates in effect at the time of Default from the date of Default to the date of complete

payment of the Default Amount.

       4.      Before initiating any action resulting from Default, the United States shall provide

Gateway with written notice followed by a 30-day grace period to cure such Default.

IT IS SO ORDERED.



Dated: January 28, 2021                                         /s/ Claire R. Kelly
                                                              ____________________
       New York, New York                                               JUDGE




                                                  2
Case 1:17-cv-00232-CRK Document 71   Filed 01/28/21   Page 3 of 3
